DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 and 2 of the specification, 
Drawings
The drawing(s) filed on 12/04/2018 are accepted by the Examiner.
Status of Claims
Claims 1-13 are pending in this application.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a reading job acception section that accepts a reading job” in claim(s) 1 and 11.
“a determination section that […] determines” in claim(s) 1-5, 11 and 12.
“a processing section that […] processes” in claim(s) 1 and 4-11. 
“document reading section that reads” in claim(s) 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1 and 11: ‘a reading job acception section that accepts a reading job’ corresponds to Fig. 5 – step S10. In step S10, a WSD job request is received (accepted) in a state in which an executing job does not exist. In subsequent step S12, following pieces of information accompanying with network communication is maintained in, for example, the memory 72. [0036] Request source information: ID or the like of a host apparatus 12 which is the request source. [0037] Reading setting 
(b)	Claim(s) 1-5, 11 and 12: ‘a determination section that […] determines corresponds to Fig. 5 – step S22. It is determined whether or not all subsequent conditions are satisfied based on data acquired in step S10 and an output from the first sensor 44. The input device is the ADF. The document is set on the ADF. The number of requested pages is 1, Applicant Pub ¶ [0040 - 0043].
(c)	Claim(s) 1 and 4-11: ‘a processing section that […] processes’ corresponds to Fig. 5 – step S40. In a case where the identity exists, that is, it is determined that the request source information and the reading setting coincide with the reading job whose completion is held in step S36, the process proceeds to step S40. In step S40, recording of the previous reading job is continued. That is, the previous reading job and a current reading job are stored in, for example, the storage device 76 as one reading job. Therefore, a preservation area of the storage device 76 is not compressed, and thus reading becomes easy. In a case where the process in step S40 ends, the process returns to step S16, Applicant Pub ¶ [0051].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0229868 A1 Shimizu et al. (hereinafter referred to as “Shimizu”) in view of US 2005/0105145 A1 Yoo et al. (hereinafter referred to as “Yoo”).
Note that “Shimizu” is provided by Applicant in the 12/04/2018 Information Disclosure Statement (IDS).
With respect to claim 1, Shimizu discloses an information processing apparatus (Fig. 1 – personal computer (A PC1)) comprising: 
a reading job acception section that accepts a reading job (Para [0074]; Fig. 7 – see at least step ST002; wherein the user sets the reading conditions such as the image, resolution, document size and the like on the driver screen, while selecting an original document set state in the scanner apparatus B, for example, setting an original document sheet on the paper feed tray 11 (ADF mode) or setting an original document sheet on the flat bed platen 15 (flat bed mode) (ST001), and selects a scan button to start scanning (ST002)); 
a determination section that, in a case where the reading job acception section accepts a one page reading job subsequent to a previous one page reading job (Para [0076 and 0077]; wherein After transmitting the "data transfer instruction command (Read Scan)" in ST006, the higher driver executing section 22a waits for image data of one page to be prepared in the RAM "D" of the lower driver executing section 22b. When the image data of one page is prepared in the RAM "D" of the lower driver executing section 22b, the higher driver executing section 22a receives image data of a predetermined block that is beforehand determined (ST007), and determines whether or not the block data is a final block of the page i.e. whether or not the image data of one page is received (ST008). By repeating steps ST006 to ST008, the higher driver executing section 22a continues to receive the image data from the lower driver executing section 22b on a block basis, and when receiving the image data of one page, outputs an instruction (stop command Stop Scan, ST009) for instructing the lower driver executing section 22b to stop transmission of image data and the like to the executing section 22b. The executing section 22a delivers the image data of one page to an application executing section 100, and then, release the RAM "A". Next, the executing section 22a transmits a command (Get Status) for instructing the lower driver executing section 22b to transmit status information including whether or not image data of a next page is present (whether or not image data to transmit to the higher driver executing section 22a is present) to the executing section 22b (ST010)).
However, Shimizu fails to explicitly disclose determines an identity between the reading job and the previously accepted reading job; and a processing section that, in a case where it is determined that the identity with the previously accepted reading job exists as a result of determination of the determination section, processes the reading jobs as one reading job.
Yoo, working in the same field of endeavor, recognizes this problem and teaches determines an identity between the reading job and the previously accepted reading job (Para [0044]; wherein identification information identifying a group of papers constituting a single scan job is received from the conveyed paper to determine whether the paper corresponds to a continuation of a predetermined scan job (S440). The identification information can be represented depending on the existence of paper deformations such as dog-ears on the top or bottom portion of the paper as described above. Similarly, the identification information can be represented using a separation paper); and 
(Para [0044 and 0045]; wherein When it is determined at the scan job determination operation S440 that the paper corresponds to a continuation of the predetermined scan job, the image information of the paper is included in the file corresponding to the predetermined scan job (S450). When it is determined at the scan job determination operation S440 that the paper does not correspond to a continuation of the predetermined scan job, the image information of the paper is stored in a new file corresponding to a new scan job (S460). After the image information is processed at the continuous scan job processing operation S450 or the separate scan job processing operation S460, it is additionally determined whether there are more sheets of paper on the paper feeder. When there is a sheet of paper left on the paper feeder, operations beginning with the drive motor operating operation S420 are repeated. The image information of the group of papers constituting a single scan job is stored automatically in one file by the continuous scan job processing operation S450 or the separate scan job processing operation S460. The files separately created for separate respective scan jobs can be used in many applications, such as a scan-to-email mode).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Shimizu to determine an identity between the reading job and the previously accepted reading job; and a processing section that, in a case where it is determined that the identity with the previously accepted reading job exists as a result of (see at least Yoo, Para [0019]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, which claim 1 is incorporated, Shimizu fails to explicitly disclose wherein, in a case where it is determined that the identity with the previously accepted reading job exists, the processing section stores history as one reading job.
However, Yoo, working in the same field of endeavor, recognizes this problem and teaches wherein, in a case where it is determined that the identity with the previously accepted reading job exists, the processing section stores history as one reading job (Para [0044 and 0045]; wherein when it is determined at the scan job determination operation S440 that the paper corresponds to a continuation of the predetermined scan job, the image information of the paper is included in the file corresponding to the predetermined scan job (S450). When it is determined at the scan job determination operation S440 that the paper does not correspond to a continuation of the predetermined scan job, the image information of the paper is stored in a new file corresponding to a new scan job (S460). After the image information is processed at the continuous scan job processing operation S450 or the separate scan job processing operation S460, it is additionally determined whether there are more sheets of paper on the paper feeder. When there is a sheet of paper left on the paper feeder, operations beginning with the drive motor operating operation S420 are repeated. The image information of the group of papers constituting a single scan job is stored automatically in one file by the continuous scan job processing operation S450 or the separate scan job processing operation S460. The files separately created for separate respective scan jobs can be used in many applications, such as a scan-to-email mode).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Shimizu to apply in a case where it is determined that the identity with the previously accepted reading job exists, the processing section stores history as one reading job as taught by Yoo since doing so would have predictably and advantageously allows a scanning apparatus automatically identifies scan jobs using simple identification information and stores image information of respective scan jobs in separate files even when a plurality of papers constituting plurality of scan jobs are loaded on a paper feeder at a time (see at least Yoo, Para [0019]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 11, Shimizu discloses an image reading apparatus (Fig. 1 – element B, a scanner apparatus) comprising: 
an automatic document sending device that sends a document (Fig. 2 – see at least element 11; paper feed tray 11 for ADF mode); 
a document reading section that reads a document, which is sent by the automatic document sending device, or a placed document (Para [0074]; wherein The user sets the reading conditions such as the image, resolution, document size and the like on the driver screen, while selecting an original document set state in the scanner apparatus B, for example, setting an original document sheet on the paper feed tray 11 (ADF mode) or setting an original document sheet on the flat bed platen 15 (flatbed mode) (ST001), and selects a scan button to start scanning (ST002)); and 
an information processing apparatus (Fig. 1 – personal computer (A PC1)) that processes information of reading job which is executed by the document reading section (Para [0051 and 0052]; wherein PC 1 executing and proceeding the job reading process executed by scanner B), 
wherein the information processing apparatus (Fig. 1 – personal computer (A PC1))  includes, 
a reading job acception section that accepts a reading job (Para [0074]; Fig. 7 – see at least step ST002; wherein the user sets the reading conditions such as the image, resolution, document size and the like on the driver screen, while selecting an original document set state in the scanner apparatus B, for example, setting an original document sheet on the paper feed tray 11 (ADF mode) or setting an original document sheet on the flat bed platen 15 (flat bed mode) (ST001), and selects a scan button to start scanning (ST002)); 
a determination section that, in a case where the reading job acception section accepts a one page reading job subsequent to a previous one page reading job (Para [0076 and 0077]; wherein after transmitting the "data transfer instruction command (Read Scan)" in ST006, the higher driver executing section 22a waits for image data of one page to be prepared in the RAM "D" of the lower driver executing section 22b. When the image data of one page is prepared in the RAM "D" of the lower driver executing section 22b, the higher driver executing section 22a receives image data of a predetermined block that is beforehand determined (ST007), and determines whether or not the block data is a final block of the page i.e. whether or not the image data of one page is received (ST008). By repeating steps ST006 to ST008, the higher driver executing section 22a continues to receive the image data from the lower driver executing section 22b on a block basis, and when receiving the image data of one page, outputs an instruction (stop command Stop Scan, ST009) for instructing the lower driver executing section 22b to stop transmission of image data and the like to the executing section 22b. The executing section 22a delivers the image data of one page to an application executing section 100, and then, release the RAM "A". Next, the executing section 22a transmits a command (Get Status) for instructing the lower driver executing section 22b to transmit status information including whether or not image data of a next page is present (whether or not image data to transmit to the higher driver executing section 22a is present) to the executing section 22b (ST010)).
However, Shimizu fails to explicitly disclose determines an identity between the reading job and the previously accepted reading job; and a processing section that, in a case where it is determined that the identity with the previously accepted reading job exists as a result of determination of the determination section, processes the reading jobs as one reading job.
Yoo, working in the same field of endeavor, recognizes this problem and teaches determines an identity between the reading job and the previously accepted reading job (Para [0044]; wherein identification information identifying a group of papers constituting a single scan job is received from the conveyed paper to determine whether the paper corresponds to a continuation of a predetermined scan job (S440). The identification information can be represented depending on the existence of paper deformations such as dog-ears on the top or bottom portion of the paper as described above. Similarly, the identification information can be represented using a separation paper); and 
a processing section that, in a case where it is determined that the identity with the previously accepted reading job exists as a result of determination of the determination section, processes the reading jobs as one reading job (Para [0044 and 0045]; wherein When it is determined at the scan job determination operation S440 that the paper corresponds to a continuation of the predetermined scan job, the image information of the paper is included in the file corresponding to the predetermined scan job (S450). When it is determined at the scan job determination operation S440 that the paper does not correspond to a continuation of the predetermined scan job, the image information of the paper is stored in a new file corresponding to a new scan job (S460). After the image information is processed at the continuous scan job processing operation S450 or the separate scan job processing operation S460, it is additionally determined whether there are more sheets of paper on the paper feeder. When there is a sheet of paper left on the paper feeder, operations beginning with the drive motor operating operation S420 are repeated. The image information of the group of papers constituting a single scan job is stored automatically in one file by the continuous scan job processing operation S450 or the separate scan job processing operation S460. The files separately created for separate respective scan jobs can be used in many applications, such as a scan-to-email mode).
(see at least Yoo, Para [0019]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 12, which claim 11 is incorporated, Shimizu discloses wherein the determination section determines whether or not a document reading by the automatic document sending device is set to a requested reading job (Para [0074]; Fig. 7 – see at least step ST002; wherein the user sets the reading conditions such as the image, resolution, document size and the like on the driver screen, while selecting an original document set state in the scanner apparatus B, for example, setting an original document sheet on the paper feed tray 11 (ADF mode) or setting an original document sheet on the flat bed platen 15 (flat bed mode) (ST001), and selects a scan button to start scanning (ST002)).
With respect to claim 13, (drawn to a computer-readable medium (CRM)) the proposed combination of Shimizu in view of Yoo, explained in the rejection of device claim 1 renders obvious the steps of the CRM of claim 13, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 13.
Claims 2, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0229868 A1 Shimizu et al. (hereinafter referred to as “Shimizu”) in view of US 2005/0105145 A1 Yoo et al. (hereinafter referred to as “Yoo”) and further in view of US 2010/0245879 A1 “Tsuya”.
With respect to claim 2, which claim 1 is incorporated, neither Shimizu nor Yoo appears to explicitly disclose wherein the determination section holds end of the previously accepted reading job for predetermined time.
However, Tsuya, working in the same field of endeavor, recognizes this problem and teaches wherein the determination section holds end of the previously accepted reading job for predetermined time (Para [0064]; Fig. 4A – see at least S54; wherein In the time-keeping operation, in S51, the CPU 11 sets the continuous scan mode standby flag 13b to 1 and shifts the operation mode of the PC 10 to the standby mode. Thereafter, in S52, the CPU 11 displays a termination confirmation window 50 (see FIG. 4B), which is a dialogue box to be presented to the user, in the LCD 16. In S53, the CPU 11 activates a timer to measure a predetermined time period (e.g., 2 minutes)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Shimizu in view of Yoo to apply wherein the determination section holds (see at least Tsuya, Para [0019]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 3, which claim 2 is incorporated, neither Shimizu nor Yoo appears to explicitly disclose wherein the determination section determines the identity with the accepted reading job in the predetermined time.
However, Tsuya, working in the same field of endeavor, recognizes this problem and teaches wherein the determination section determines the identity with the accepted reading job in the predetermined time (Para [0045 and 0046]; wherein if the continuous scan mode standby flag 13b is cleared to zero, it indicates that the PC 10 is not operating in the standby mode (S5: NO). Therefore, in S16, the CPU 11 stores the event information obtained in S3 in the event information memory 13a. Further, in S17, the CPU 11 clears the scan-key-oriented event counter 13d to zero. In S18, the CPU 11 clears the continuous scan mode flag 13c to zero, and in S19, the CPU 11 creates a filename which includes, for example, current date and time obtained from a real time clock (not shown). In the present embodiment, the continuous scan mode standby flag 13b is set to 1 in a time-keeping operation (see FIG. 4B) activated in S11 following a scanning operation in S10, which will be described later in detail. Therefore, if the CPU 11 detects that the continuous scan standby mode flag 13b is zero in S5 (S5: NO), it indicates that the currently running scanner controlling operation is activated by an independent single scan-key-oriented event or a first scan-key-oriented event amongst a plurality of continuous scan-key-oriented events, rather than a scan-key-oriented event which follows the first scan-key-oriented event).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Shimizu in view of Yoo to apply wherein the determination section determines the identity with the accepted reading job in the predetermined time as taught by Tsuya since doing so would have predictably and advantageously allows length of time required to complete the scanning operation is inconstant and variable; therefore, it is effective that the time-keeping operation is activated following the scanning operation (see at least Tsuya, Para [0019]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, which claim 2 is incorporated, Shimizu fails to explicitly disclose wherein, in a case where it is determined that the identity with the previously accepted reading job exists, the processing section stores history as one reading job.
However, Yoo, working in the same field of endeavor, recognizes this problem and teaches wherein, in a case where it is determined that the identity with the previously accepted reading job exists, the processing section stores history as one reading job (Para [0044 and 0045]; wherein when it is determined at the scan job determination operation S440 that the paper corresponds to a continuation of the predetermined scan job, the image information of the paper is included in the file corresponding to the predetermined scan job (S450). When it is determined at the scan job determination operation S440 that the paper does not correspond to a continuation of the predetermined scan job, the image information of the paper is stored in a new file corresponding to a new scan job (S460). After the image information is processed at the continuous scan job processing operation S450 or the separate scan job processing operation S460, it is additionally determined whether there are more sheets of paper on the paper feeder. When there is a sheet of paper left on the paper feeder, operations beginning with the drive motor operating operation S420 are repeated. The image information of the group of papers constituting a single scan job is stored automatically in one file by the continuous scan job processing operation S450 or the separate scan job processing operation S460. The files separately created for separate respective scan jobs can be used in many applications, such as a scan-to-email mode).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Shimizu to apply in a case where it is determined that the identity with the previously accepted reading job exists, the processing section stores history as one reading job as taught by Yoo since doing so would have predictably and advantageously allows a scanning apparatus automatically identifies scan jobs using simple identification information and stores image information of respective scan jobs in separate files even when a plurality of papers constituting plurality of scan jobs are loaded on a paper feeder at a time (see at least Yoo, Para [0019]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 8, which claim 3 is incorporated, Shimizu fails to explicitly disclose wherein, in a case where it is determined that the identity with the previously accepted reading job exists, the processing section stores history as one reading job.
However, Yoo, working in the same field of endeavor, recognizes this problem and teaches wherein, in a case where it is determined that the identity with the previously accepted reading job exists, the processing section stores history as one reading job (Para [0044 and 0045]; wherein when it is determined at the scan job determination operation S440 that the paper corresponds to a continuation of the predetermined scan job, the image information of the paper is included in the file corresponding to the predetermined scan job (S450). When it is determined at the scan job determination operation S440 that the paper does not correspond to a continuation of the predetermined scan job, the image information of the paper is stored in a new file corresponding to a new scan job (S460). After the image information is processed at the continuous scan job processing operation S450 or the separate scan job processing operation S460, it is additionally determined whether there are more sheets of paper on the paper feeder. When there is a sheet of paper left on the paper feeder, operations beginning with the drive motor operating operation S420 are repeated. The image information of the group of papers constituting a single scan job is stored automatically in one file by the continuous scan job processing operation S450 or the separate scan job processing operation S460. The files separately created for separate respective scan jobs can be used in many applications, such as a scan-to-email mode).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the (see at least Yoo, Para [0019]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Allowable Subject Matter
Claims 4, 5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 4, 5, 9 and 9 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 4, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein, in a case where it is determined that the identity with the previously accepted reading job does not exist as the result of the determination of the determination section, the processing section rejects the reading job.”
In regard to claims 5, 9 and 10, depends on objected claim 4. Therefore, by virtue of their dependency, claims 5, 9 and 10 are also indicated as objected subject matter. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu et al. (8,305,657) discloses an image reading system includes a scanner apparatus and a data reception apparatus. The data reception apparatus has a receiving section receiving image data transferred from the scanner apparatus, a received data storage section storing the image data received in the receiving section, and a driver program executing section executing a driver program for operating the scanner apparatus to transmit a scan start command. The scanner apparatus has a feeding section feeding an original document sheet to a predetermined reading position, a reading sensor reading an image of the original document sheet fed by the feeding section, a transfer data storage section storing image data from the reading sensor, a transfer section transferring the image data stored in the transfer data storage section to the data reception apparatus, and a scanner control section controlling the feeding section and the reading sensor.
Oshima (2008/0226371) discloses in an image scanning apparatus, documents on a document tray are transferred one by one, and an upper surface height of the documents is lowered to turn off a height detection sensor. Different kinds of control modes are performed according to a document scanning mode. In an image-quality-priority scanning mode, a transfer unit suspends transfer of the document, the document tray is elevated until the upper surface height reaches a target height that is higher by a predetermined distance after the 
Nonaka et al. (2006/0132821) discloses an image output method including the steps of reading image data in a predetermined format, outputting an image based on the read image data according to a first output method, outputting an image based on the read image data according to a second output method, and inputting a parameter for a process of the read image data in parallel to the reading of the image data, wherein the predetermined format is adaptable to the first output method and the second output method. 
Ochiai et al. (7,724,387) discloses a scanner is provided with an image memory for storing therein image data read from an original by an image sensor, an image processing portion for effecting image processing on the image data, and a sending portion for sending the image data to an external equipment. The image processing portion is disposed in a route along which the image data is forwarded from the image memory to the sending portion, and the contents of the image processing by the image processing portion is made changeable over. The external equipment is provided with an image analyzing portion for obtaining first image data image-processed in a first image mode from the scanner and analyzing it, and detecting the state of the original (such as whether the original is a white sheet) from which the first image data has been read. On the basis of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672